
	
		II
		112th CONGRESS
		1st Session
		S. 392
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Udall of New Mexico
			 (for himself and Mr. Bingaman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To support and encourage the health and well-being of
		  elementary school and secondary school students by enhancing school physical
		  education and health education. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Health as Youth Skills
			 In Classrooms And Life Act.
		2.FindingsCongress finds the following:
			(1)Childhood obesity
			 has reached epidemic proportions in the United States.
			(2)Researchers
			 estimate that the medical costs of the obesity epidemic in the United States
			 may total $270,000,000,000 annually.
			(3)More than
			 one-third of children and adolescents are estimated to be overweight or
			 obese.
			(4)Of all United
			 States deaths from major chronic disease, 23 percent are linked to sedentary
			 lifestyles that now begin at childhood.
			(5)Overweight
			 adolescents have a 70- to 80-percent chance of becoming overweight adults,
			 increasing their risk for chronic disease, disability, and death.
			(6)Studies show that
			 children born today, for the first time in 2 centuries, have a shorter life
			 expectancy than their parents.
			(7)According to the
			 Centers for Disease Control and Prevention in 2006—
				(A)1 in 5 students
			 in grades 9–12 seriously considers suicide;
				(B)1 in 3 12th
			 graders, 1 in 4 10th graders, and 1 in 10 8th graders binge drink; and
				(C)1 in 10 children
			 suffer mental illness causing some level of impairment.
				(8)Studies show
			 that—
				(A)students who
			 receive social-psychological support and prevention have improved academic
			 achievement;
				(B)instruction in
			 personal and social skills improves decisionmaking and reduces risky health
			 behaviors; and
				(C)comprehensive
			 programs linking rigorous instruction with health, education, social services,
			 and health services in schools can reduce absenteeism.
				(9)The American
			 Association for Health Education recommends that students receive a minimum of
			 50 hours of health education per year in order to ensure health
			 literacy.
			(10)According to the
			 Centers for Disease Control and Prevention, only 6.4 percent of elementary
			 schools, 20.6 percent of middle schools, and 35.8 percent of high schools
			 require health instruction in all 14 recommended health topics and only 3.8
			 percent of elementary schools, 7.8 percent of middle schools, and 2.1 percent
			 of high schools provide daily physical education or its equivalent.
			(11)The Institute of
			 Medicine in 2004 reported that enhanced school health education programs are
			 essential to developing a health literate society in the United States as the
			 Nation faces increasing health care challenges.
			(12)According to the
			 Centers for Disease Control and Prevention, studies suggest that physical
			 activity can impact cognitive skills and attitudes, and important components of
			 improved academic performance, including enhanced concentration and attention
			 as well as improved classroom behavior.
			(13)The White House
			 Task Force on Childhood Obesity Report recommends increasing the quality and
			 frequency of sequential, age, and developmentally appropriate physical
			 education for all students, taught by certified physical education
			 teachers.
			(14)The National
			 Association for Sport and Physical Education recommends that elementary school
			 students receive 150 minutes per week of physical education and that middle
			 school and high school students receive 225 minutes per week of physical
			 education.
			(15)The American
			 school system is already situated to reach 50,000,000 children and youth to
			 provide the health and physical education they need and a place for them to
			 engage in these behaviors, such as nutritious eating and participating in
			 physical activity.
			(16)Military
			 readiness is vulnerable, as almost 30 percent of 17–24 year olds are too
			 overweight to serve in the U.S. military.
			(17)Physical
			 education and health education are critical to combating these harmful trends
			 and are key components to educating the whole child.
			3.Office of Safe
			 and Healthy StudentsTitle II
			 of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is
			 amended by adding at the end the following:
			
				221.Office of Safe
				and Healthy Students
					(a)Office of Safe
				and Healthy StudentsThere shall be an Office of Safe and Healthy
				Students (referred to in this section as the Office) in the
				Department of Education to advise the Secretary on Departmental matters related
				to health education, physical education, and providing a safe and supportive
				school climate for students’ learning, including promoting the acquisition of
				knowledge and skills needed to be healthy, productive citizens. The Office
				shall assume the responsibilities of the Office of Safe and Drug-Free Schools
				and expand such responsibilities and oversight for broader health and physical
				education issues.
					(b)Director
						(1)Appointment and
				reportingThe Office shall be under the direction of a Director,
				who shall be appointed by the Secretary and who shall report directly to the
				Deputy Secretary.
						(2)DutiesThe
				Director shall—
							(A)promote health
				education activities designed to prevent, protect, and remediate the health and
				safety of students, including nutrition, health literacy, mental health,
				bullying, physical activity, and drug and alcohol abuse;
							(B)promote physical
				education in elementary schools and secondary schools;
							(C)coordinate such
				activities within the Department of Education and with other agencies and
				organizations sharing a similar mission, including the Department of Health and
				Human Services, the Department of Agriculture, and the Department of
				Justice;
							(D)administer,
				coordinate, and recommend policy for improving quality and excellence of
				programs and activities that are designed to—
								(i)provide financial
				assistance for activities that promote the health, safety, and well-being of
				students in elementary schools, secondary schools, and institutions of higher
				education, that are carried out by State educational agencies, local
				educational agencies, tribal schools, and public or private nonprofit
				organizations;
								(ii)participate in
				the formulation and development of education program policy and legislative
				proposals and in overall Department policies related to health and safety
				promotion in schools;
								(iii)participate in
				interagency committees, groups, and partnerships related to health and safety
				promotion, that includes drug and violence prevention (including bullying
				prevention), coordinating with other Federal agencies on issues related to
				comprehensive school health and physical education, and advising the Secretary
				on the formulation of comprehensive policies related to school health and
				physical education;
								(iv)participate with
				other Federal agencies in the development of a national research agenda for
				health, physical activity, and safety promotion, prevention and reduction of
				risky health behaviors, and positive youth development, and serve as a
				clearinghouse for research data documenting the connection between student
				health, safety, and academic performance, attendance and future job
				success;
								(v)serve a
				coordinating function within the Department to identify all programs that
				address any aspect of student health and safety promotion within schools and
				ensure that the programs work in a coordinated manner;
								(vi)analyze data to
				assess progress and achievement of relevant national health objectives for the
				Nation; and
								(vii)serve as a
				clearinghouse for local educational agencies and schools needing technical
				assistance in addressing student health and safety issues; and
								(E)submit a biennial
				report to Congress regarding—
								(i)the expansion
				of—
									(I)physical
				education, health education and school health programs, and the improvement of
				student knowledge, skills, and behavior; and
									(II)teachers and
				others prepared to provide such programs and services; and
									(ii)the integration
				of physical activity and health programs throughout the school day, including
				before and after school and in the
				community.
								.
		4.Health Education
			 and Physical Education
			(a)DefinitionsSection 9101(11) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended by striking
			 and geography and inserting geography, physical
			 education, and health education.
			(b)AssessmentsSection
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)) is amended by adding at the end the following:
				
					(E)Assessments for
				health education and physical educationNotwithstanding any other
				provision of this Act, each State shall determine the most feasible measure for
				assessing students in health education and physical education, including the
				use of adaptive assessments, to measure student knowledge and performance
				according to State standards and
				benchmarks.
					.
			5.Health Education
			 Grant Program
			(a)In
			 generalTitle IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
				
					DHealth
				Education
						4401.Health
				Education Programs
							(a)PurposeIt
				is the purpose of this section to award grants and contracts to initiate,
				expand, and improve health education programs for all kindergarten through
				12th-grade students.
							(b)EstablishmentThe
				Secretary is authorized to award grants to, and enter into contracts with,
				local educational agencies, including tribal schools and tribal school
				education agencies, community-based organizations, and nonprofit organizations
				to initiate, expand, and improve health education programs for kindergarten
				through grade 12 students, especially in rural areas, by—
								(1)providing
				resources and support to enable students to develop health literacy and skills
				to live more healthfully;
								(2)developing or
				enhancing health education curricula to meet national goals for health
				education developed by the Secretary in consultation with the Director of the
				Centers for Disease Control and Prevention;
								(3)providing funds
				for technology, curriculum, related materials, and training, including on-line
				learning; and
								(4)providing funds
				for professional development for teachers, school nurses, wellness
				coordinators, and other personnel involved in student health.
								(c)Application
								(1)SubmissionEach
				local educational agency, community-based organization, or nonprofit
				organization desiring a grant or contract under this section shall submit to
				the Secretary an application that contains a plan to initiate, expand, or
				improve health education programs in order to make progress toward meeting
				State or national standards for health education.
								(2)ProportionalityTo
				the extent practicable, the Secretary shall ensure that grants awarded under
				this section shall be equitably distributed among local educational agencies,
				community-based organizations, and nonprofit organizations serving urban and
				rural areas.
								(d)Program
				elementsA health education program funded under this section may
				provide for 1 or more of the following:
								(1)Curriculum
				development activities designed to enhance school curricula efforts.
								(2)Instruction in
				health designed to enhance the physical, mental, and social or emotional
				development of every student.
								(3)Development of
				personal and life skills designed to reduce risky behaviors.
								(4)Opportunities to
				develop decisionmaking and problem solving skills.
								(5)Instruction in
				healthy eating habits and good nutrition.
								(6)Opportunities for
				professional development for teachers of health education to stay current with
				the latest research, issues, and trends in the field of health
				education.
								(7)Opportunities to
				assess school health curriculum needs and priorities and to assess students’
				progress in meeting health education standards.
								(e)Requirements
								(1)Annual report
				to the secretaryIn order to continue receiving funding after the
				first year of a multi-year grant or contract under this section, the
				administrator of the grant or contract for the local educational agency,
				community-based organization, or nonprofit organization shall submit to the
				Secretary an annual report that—
									(A)describes the
				activities conducted during the preceding year; and
									(B)demonstrates
				progress and achievements made toward meeting State or national standards for
				health education.
									(2)Administrative
				expensesNot more than 5 percent of the grant funds made
				available to a local educational agency, community-based organization, or
				nonprofit organization under this section for any fiscal year may be used for
				administrative expenses.
								(f)Supplement, not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				available for health education
				activities.
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 4304 the following:
				
					
						Part D—Health
				Education
						Sec. 4401. Health Education
				Programs.
					
					.
			6.Carol M. White
			 Physical Education Program
			(a)In
			 generalThe Carol M. White
			 Physical Education Program (20 U.S.C. 7261 et seq.) is amended by adding at the
			 end the following:
				
					5508.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart such sums as may be
				necessary for fiscal year 2012 and each of the 4 succeeding fiscal
				years.
					.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 5507 the following:
				
					Sec. 5508. Authorization
				of appropriations..
				
			
